DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 11-13 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Grobe et al (11,107,268).
Regarding claims 1, 19 and 20 Grobe discloses,
 	Accessing a source image (note fig. 5, block 500) depicting a target structure (note fig. 5, highlighted box in block 500); 
 	Accessing one or more target images (note fig. 5, block 550) depicting at least a portion of the target structure (note fig. 5 highlighted box in block 550); 
 	Computing correspondence between a first set of pixels in the source image of a first portion of the target structure and a second set of pixels in the one or more target images of the first portion of the target structure, the correspondence being computed as a function of camera parameters that vary between the source image and the one or more target images (note col. 7 lines 37-39, images 500 and 550 can be used to identify correspondences across two pixels, further explained as in the specification as normalized cross correlation col. 7 lines 53-57 and col. 7 lines 65- col. 8 lines 7); 
and 
 	Generating a three-dimensional (3D) model of the target structure based on the correspondence between the first set of pixels in the source image and the second set of pixels in the one or more target images (note col. 7 lines 11-13, describe reconstruction of 3D data, and based on a joint optimization of target structure and camera parameter (note col. 6 lines 25-29 and col. 8 lines 8-17, describes the system being optimal as it reduces computational efforts).

Regarding claim 7 Grobe discloses,
 	Computing a pixel to 3D coordinate correspondence between pixels in the source image and a 3D point on the target structure (note fig. 2, block 200 and col. 7 lines 6-14); and 
 	Computing a 3D coordinate to pixel correspondence between the 3D point on the target structure and a pixel in the one or more target images (note fig 2 block 250 and col. 7 lines 6-14).

Regarding claims 8 Grobe discloses,
 	Wherein the camera parameters include rotation, translation, sensor, lens un-distortion, and lens distortion parameters (col. 8 lines 50-59, cites translation and rotation as camera captures light patterns).


Regarding claim 11 Grobe discloses,
 	Wherein the source image and the one or more target images are received in real-time in a camera feed from a camera on a client device (note col. 6 lines 42-50, cameras captures images of a scene), further comprising applying one or more augmented reality elements to the camera feed based on the 3D model (note col. 16 lines 35-37, virtual machine).

Regarding claim 12 Grobe discloses,
 	Wherein the source image and the one or more target images are previously captured and processed offline on a server (note col. 18 lines 15-20, computing device as server).

Regarding claim 13 Grobe discloses,
 	Matching a resolution of the source image to a resolution of the one or more target images (note col. 12 lines 49-53, reducing pixels sampling effect).

Allowable Subject Matter
Claims 2-6, 9-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 2.  Prior art could not be found for the features wherein computing the correspondence comprises: identifying 3D coordinates of the first portion of the target structure corresponding to the first set of pixels; projecting a first line from the first set of pixels to the 3D coordinates by applying a first set of camera parameters associated with the source image; projecting a second line from the 3D coordinates to the second set of pixels by applying a second set of camera parameters associated with the one or more target images; and computing a difference between each pixel in the first and second sets of pixels.  These features in combination with other features could not be found in the prior art.  Claims 3-6 depend on claim 2.  Therefore are also objected.

Regarding claim 9, prior art could not be found for the features defining an optimization problem comprising a plurality of structure parameters and the camera parameters, the optimization problem being lighting invariant and surface normal invariant; and solving the optimization problem using a cost function that is based on the computed correspondence to generate the 3D model.  These features in combination with other features could not be found in the prior art.  Claim 10 depend on claim 9.  Therefore are also objected.

Regarding claim 14, prior art could not be found for the features identifying a first collection of pixels in the source image corresponding to the portion of the target structure; identifying a second collection of pixels in the one or more target images corresponding to the portion of the target structure; computing a first distance between each pixel in the first collection of pixels and a second distance between each pixel in the second collection of pixels; and selecting a sampling parameter based on a difference between the first and second distances.  These features in combination with other features could not be found in the prior art.  Claims 15 depend on claim 14.  Therefore are also objected.

Regarding claim 16 prior could not be found for the features wherein accessing the source image comprises: generating a 3D coordinate frame of the target structure; computing visibility of the 3D coordinate frame for a plurality of images as a depth map; and selecting one of the plurality of images as the source image based on the computed visibility.  These features in combination with other features could not be found in the prior art.

Regarding claim 17, prior art could not be found for the features  computing a grid of pixels having specified spacing corresponding to the 3D coordinate frame; sampling the plurality of images associated with the grid of pixels to generate a matrix, each column of the matrix corresponding to a different one of the plurality of images; computing a mean, a weighted mean, or a solution to a robustified sum of squares of the columns of the matrix; and selecting as the source image an image of the plurality of images for which the corresponding column is closest in value to the computed mean, the weighted mean, or the solution to the robustified sum of squares.  These features in combination with other features could not be found in the prior art.

Regarding claim 18 prior art could not be found for the features, processing a first set of images that are reduced in size during an initial phase of optimization; and processing a second set of images as the one or more target images that are full size images following the initial phase of optimization to improve convergence.  These features in combination with other features could not be found in the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7449.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.D.
January 13, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664